Citation Nr: 1132655	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected disability pension benefits in the original calculated amount of $10,189.86. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Ultimate jurisdiction of the appeal was transferred to the RO in New Orleans, Louisiana, which is closer to the Veteran's current domicile.   

In March 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).    


FINDINGS OF FACT

1.  The Veteran was convicted of a felony on November [redacted], 2005.

2.  The Veteran failed to advise VA of his incarceration after conviction of a felony.  VA did not secure notice of his incarceration until April 2006.    

3.  In January 2007, VA advised the Veteran that his pension benefits would be withheld beginning the 61st day of his incarceration, January [redacted], 2006.  

4.  In January 2007, VA's Debt Management Center (DMC) sent a letter notifying the Veteran of an overpayment of pension benefits in the amount of $10,189.86.  The Veteran had 180 days from the date of this notice to request a waiver.  

5.  VA did not receive a request for waiver of the assessed overpayment until November 2007, which is not within 180 days of the January 2007 DMC letter.  

6.  There is no probative evidence of record that the Veteran was granted an earlier waiver of VA pension benefits in 2005 or early 2006.  

CONCLUSION OF LAW

The Veteran's request for waiver of recovery of overpayment of pension benefits in the original calculated amount of $10,189.86 was not timely.  38 U.S.C.A. §§ 1505, 5302(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963(b)(2), 3.666 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), imposes obligations on VA in terms of its duties to notify and assist claimants.  However, the U. S. Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to claims for waiver of recovery of overpayment.  Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver).  Thus, any discussion as to VCAA compliance is not required.  

Governing Law and Regulations for Waiver of Overpayment

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C. 
§ 5314(a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. 
§ 1.912a(a) (same); 38 U.S.C. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

Pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).  For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issue by VA to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  That is, under the applicable statute, 38 U.S.C.A. § 5302(a), the application for waiver should be made within 180 days from the date of notification of indebtedness by the Secretary to the payee, or within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates to the satisfaction of the Secretary that such notification was not actually received by such payee within a reasonable period after such date.  

Under the applicable regulation, 38 C.F.R. § 1.963(b)(2), a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See also 38 U.S.C.A. § 5302.  

No pension under public or private laws administered by the Secretary shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning 61 days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 
C.F.R. § 3.666; see also Lanham v. Brown, 4 Vet. App. 265 (1993).  Stated another way, if any individual to or for whom pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  In this respect an overpayment of pension benefits can arise if the Veteran fails to notify the VA of his incarceration.  Payment may be made to the spouse, child or children of a Veteran disqualified under this section if that Veteran continues to be eligible except for the provisions of this section.  See 38 C.F.R. § 3.666 (emphasis added).  

"Principles of administrative regularity dictate a presumption that Government officials 'have properly fulfilled their official duties.'"  Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  A claimant's mere statement of nonreceipt of notice is insufficient for that purpose.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001). 

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  However, when the claimant submits "clear evidence to the contrary" to the effect that VA's "regular" mailing practices were not followed or were not regular, the Secretary is no longer entitled to the benefit of the presumption of regularity.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  The burden then shifts to the Secretary to show that the document in question was mailed to the claimant.  Id.  But in the normal course of events, it is generally the Veteran's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Background Facts and Contentions

In the present case, the RO granted nonservice-connected pension benefits to the Veteran in an October 2003 rating decision, retroactively effective back to July 30, 2003.  The RO's grant of pension also included a Disability Pension Award Attachment (VA Form 21-8768), mailed in February 2004.  These documents notified the Veteran that continued entitlement to pension benefits was dependent on his accurate reporting of changes in family income such as additional Social Security Administration (SSA) benefits, changes in marital status, changes in dependency status, and incarceration for a felony or misdemeanor.  He was also warned that failure to notify the VA of these changes "immediately" will result in an overpayment subject to recovery by VA.  

In an April 2006 SSA prisoner match, VA was notified that the Veteran was incarcerated.  

In an August 2006 VA Form 21-4193 (Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution), VA was advised the Veteran was convicted of a felony in November [redacted], 2005 and sentenced to 5 years (60 months) in prison.  

In an October 2006 proposal letter, the VA advised the Veteran that his pension benefits would be withheld beginning the 61st day of his incarceration following his conviction, which is January [redacted], 2006.  However, this letter was sent to an incorrect prison address.

In a January 8, 2007 final termination letter, the VA advised the Veteran that his pension benefits would be withheld beginning the 61st day of his incarceration following his conviction, which is January [redacted], 2006.  This notice was sent to his correct jail address at the time - [redacted] Detention Center.  

On January 19, 2007, DMC sent a notice of overpayment of pension benefits letter in the amount of $10,189.86 to the Veteran.  This notice was sent to his correct jail address at the time - [redacted] Detention Center.  He was advised he could request a waiver of overpayment within 180 days of this notice.  

In November 2007, the Veteran requested a waiver of this overpayment.  He also submitted an accompanying FSR (VA Form 20-5655).  His waiver request was not received within 180 days of VA's notice of the indebtedness.

The Veteran requests waiver of the debt on the basis that recovery of the debt is against equity and good conscience.  In particular, he emphasizes the factor of undue hardship, in that he contends he has no income to repay the overpayment of pension benefits.  In summary, it is the Veteran's primary contention that the repayment of the overpayment would impose upon him an undue financial hardship.  See November 2007 waiver request; December 2007 FSR; December 2007 personal statement.  In addition, at the hearing, the Veteran admitted that although he received VA's notice of overpayment of pension benefits while incarcerated, he was actually granted a waiver for this overpayment in 2005.  (In his December 2008 Substantive Appeal he says VA granted the waiver in early 2006).  He says the papers revealing VA's grant for his waiver request were thrown away by jail personnel upon his transfer from one prison to another.  See March 2011 hearing testimony at pages 2-3, 7-12.  He admits he failed to inform VA initially of his incarceration in 2005.  See id. at page 7.  Notably, at the hearing, he did not allege there was a delay in his receipt of the notification of pension indebtedness as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the his control.   

Analysis - Waiver of Overpayment

Preliminarily, the Board notes that at the March 2011 Travel Board hearing, neither the Veteran nor his representative challenged the amount of the overpayment or the validity of the debt.  In fact, he admits he failed to inform VA initially of his incarceration in 2005.  See March 2011 hearing testimony at page 7.  He never denies that there was an actual overpayment of pension benefits as the result of his incarceration.  As such, the sole issue on appeal at this point is whether his waiver of overpayment was filed in a timely manner.  

In this case, by law, the Veteran's pension payments were discontinued effective on the 61st day of imprisonment following conviction.  That is, although he was incarcerated in May 2005, he was not convicted of a felony until November [redacted], 2005.  VA then correctly discontinued his pension payments effective on the 61st day of imprisonment following conviction, or January [redacted], 2006.  See 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666(a); see also Lanham v. Brown, 4 Vet. App. 265 (1993).  It is noted that under 38 C.F.R. § 3.666(a), pension payments may be made to a spouse, child or children of a service member who is disqualified due to incarceration.  However, in this instance, there is no indication that the Veteran was married or had dependents during his time of incarceration.  Because an incarcerated Veteran is no longer eligible to receive VA pension benefits starting on the 61st day of imprisonment, the Board finds that it was proper for the VA to have terminated payment of the Veteran's improved VA pension benefits effective as of January [redacted], 2006, the 61st day of his imprisonment following conviction.  

And having carefully considered the evidence of record in this matter, the Board finds that the Veteran was notified by DMC of the overpayment indebtedness, the right to request a waiver, and the 180 day time limit for requesting a waiver in January 2007.  That letter was sent to the Veteran's address of record at that time, the [redacted] Detention Center, and there is no indication that the letter was returned as non-deliverable.  The Veteran has not alleged that the prison address of the January 2007 DMC notice or January 2007 final termination letter was incorrect.  There is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), this presumption of regularity has been extended to procedures at the RO.  In the absence of evidence to the contrary, it can be presumed that the Veteran received notice of the overpayment of VA pension benefits.  Therefore, the Board must presume that the Veteran received the January 2007 letters and was thereby properly notified of his right to request a waiver.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).

The Board emphasizes that the RO secured evidence of record confirming that the Veteran was in fact incarcerated at [redacted] Detention Center from May 2006 to October 2007, the location where the January 2007 VA notices of overpayment were sent.  See e.g., August 2006 VA Form 21-4193 (Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution); October 2007 Louisiana Department of Public Safety and Correction Diminution of Sentence; May 2009 [redacted] Center phone call note (confirming there was no record of incarceration at [redacted], a separate jail); May 2009 VA prison match E-mail; and May 2009 [redacted] Detention Center phone call note.  In addition, the Veteran does not deny he was incarcerated at [redacted] Detention Center from May 2006 to October 2007.  In short, there is no indication he did not receive January 2007 notice of the overpayment.  

Therefore, it is clear he had notification of the overpayment in January 2007, but his waiver request was not actually received by the VA until November 2007, well beyond the 180 day filing period for waivers.  See 38 C.F.R. § 1.963(b)(2).  Review of the claims file shows no documents which could be construed as a request for waiver dated earlier than November 2007.  As such, his waiver request was not timely.  Notably, at the hearing, he did not allege there was a delay in his receipt of the notification of pension indebtedness as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the his control.  Without probative evidence that there was a delay in the receipt of the January 2007 notice of indebtedness, the Board finds no basis on which to extend the 180 day period requirement, or have that period start any later than July 2007.  

The Veteran's central argument is that he was actually granted a waiver for this overpayment in 2005.  (In contrast, in his December 2008 Substantive Appeal he says VA granted the waiver in early 2006).  He says the papers revealing VA's grant for his waiver request were thrown away by jail personnel upon his transfer from one prison to another.  See March 2011 hearing testimony at pages 2-3, 7-12.  The Veteran also discussed previous 1982 and 1998 waivers and incarcerations at the hearing.  The Veteran was not always clear when testifying.  He also alleged discrimination by VA.  With regard to the Veteran's arguments, there is no evidence in the claims folder that a notice of indebtedness was mailed or a waiver granted by VA in 2005.  In fact, under VA law an overpayment cannot be established and pension payments cannot be discontinued until the 61st day of imprisonment following conviction, which in this case was clearly January [redacted], 2006.  VA records reveal that VA had no notice of the Veteran's incarceration until an April 2006 SSA prisoner match.  VA then attempted to establish the Veteran's incarceration location in June 2006.  There is no probative evidence of any VA grant of a waiver of overpayment in 2005 or early 2006.  In short, the Veteran's assertions appear to be inaccurate.    
 
Here, the Board has determined that the Veteran's request for waiver of overpayment is not timely, and as a matter of law, must be denied.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

As the Veteran's request for a waiver of recovery of overpayment of pension benefits in the original calculated amount of $10,189.86 was not timely, the appeal is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


